COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Nicholas Eugene Campise v. The State of Texas

Appellate case number:   01-22-00223-CR

Trial court case number: 20-06-17321

Trial court:             506th District Court of Waller County

       On March 29, 2022, appellant’s retained counsel filed a motion to withdraw. See
TEX. R. APP. P. 6.5. On April 21, 2022, we received a letter that appellant has retained
new counsel. Accordingly, we grant appellant’s motion to withdraw. The Clerk of the
Court is directed to note on the docket of this Court that Calvin Garvie has withdrawn from
representing appellant and Keith S. Hampton is appellant’s lead counsel.


       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack__________
                    Acting individually  Acting for the Court


Date: ____April 28, 2022____